United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.O., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Wichita, KS, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1627
Issued: February 27, 2012

Case Submitted on the Record

ORDER REVERSING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On July 5, 2011 appellant filed a timely appeal from the February 8, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) terminating her compensation
benefits. The record also contains a May 17, 2011 merit decision from an OWCP hearing
representative affirming the February 8, 2011 termination decision.
OWCP accepted appellant’s May 28, 1998 claim for post-traumatic stress disorder arising
from a May 24, 1998 incident in which she was an air traffic controller on duty when an aircraft
crashed. Appellant stopped work and was placed on the periodic compensation rolls. On
September 27, 2010 OWCP referred appellant to Dr. Mahmoud M. Wahba, a Board-certified
psychiatrist, to resolve the conflict in medical evidence between appellant’s attending physician,
Dr. Edmond Michael Young, a Board-certified psychiatrist, and Dr. Sanford Pomerantz, a
Board-certified psychiatrist, an OWCP referral physician. The record contains a printout
(bearing the heading IFECS Report: ME024 – Appointment Schedule Notification) which
indicated that the appointment with Dr. Wahba, initially scheduled for October 18, 2010, and
rescheduled for October 25, 2010.
On December 14, 2010 OWCP proposed to terminate appellant’s compensation benefits
based upon Dr. Wahba’s report, the impartial medical specialist. On December 22, 2010
appellant requested, among other things, evidence that OWCP properly selected Dr. Wahba as

the referee physician. In a February 8, 2011 decision, OWCP terminated appellant’s
compensation effective February 12, 2011 based on Dr. Wahba’s October 29, 2010 report. On
March 7, 2011 appellant requested a review of the written record before an OWCP hearing
representative. She presented, through her husband, several arguments as well as a March 16,
2011 report from Dr. Young. In a May 17, 2011 decision, OWCP’s hearing representative
affirmed the February 8, 2011 decision.
The Board finds that OWCP has not met its burden of proof to terminate appellant’s
compensation benefits as it has not established that Dr. Wahba was selected in accordance with
OWCP procedure.
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of impartial medical specialists
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that impartial
medical specialists will be selected on a strict rotating basis in order to negate any appearance
that preferential treatment exists between a particular physician and OWCP.1
OWCP has an obligation to verify that it selected Dr. Wahba in a fair and unbiased
manner. It maintains records for this very purpose.2 The Board has placed great importance on
the appearance as well as the fact of impartiality, and only if the selection procedures which were
designed to achieve this result are scrupulously followed may the selected physician carry the
special weight accorded to an impartial specialist. OWCP has not met its affirmative obligation
to establish that it properly followed its selection procedures.
Appellant requested that OWCP verity that Dr. Wahba was properly selected as the
referee examiner. The record contains a printout (bearing the heading IFECS Report: ME023 -Appointment Schedule Notification) which indicated that the appointment with Dr. Wahba was
initially scheduled for October 18, 2010 and rescheduled for October 25, 2010. While this
evidence suggests that Dr. Wahba might have been selected from the Physician Directory
System, the ME023 alone is insufficient to substantiate proper selection of the impartial
specialist under OWCP procedures. The evidence is not adequate to establish that Dr. Wahba
was properly selected in compliance with the rotational system using the PDS.3 OWCP’s
decision terminating appellant’s compensation benefits must be reversed due to an unresolved
conflict in medical opinion.4

1

Raymond J. Brown, 52 ECAB 192 (2001).

2

M.A., 58 ECAB 355 (2008).

3

See E.S., Docket No. 10-633 (issued September 28, 2011).

4

Due to the disposition of this case, appellant’s arguments on appeal will not be addressed.

2

IT IS HEREBY ORDERED THAT the May 17, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: February 27, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

